Citation Nr: 1829888	
Decision Date: 09/26/18    Archive Date: 10/03/18

DOCKET NO.  16-15 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD)


WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel






FINDING OF FACT

On August 10, 2017 the Veteran's spouse informed the Regional Office (RO), Philadelphia Pennsylvania, that the appellant died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board acknowledges that the RO received an application for substitution from the Veteran's surviving spouse on August 21, 2017.  Unfortunately, because the RO has not yet ruled on the issue of the Veteran's surviving spouse's eligibility for substitution, the Board does not have jurisdiction over this claim and cannot issue a decision.  Howevever, the matter will be referred to the RO as soon as possible to remedy this situation and determine the surviving spouse's eligibility for substitution. 


ORDER

The appeal is dismissed.




		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs